
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(l)

18 March 2005

STRATEGIC RAIL AUTHORITY

and

GREAT NORTH EASTERN RAILWAY LIMITED

--------------------------------------------------------------------------------

CONDITIONS PRECEDENT AGREEMENT

relating to

THE INTERCITY EAST COAST
FRANCHISE AGREEMENT

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




CONTENTS


CLAUSE


--------------------------------------------------------------------------------

  PAGE

--------------------------------------------------------------------------------

1. INTERPRETATION AND DEFINITIONS   1
2. SATISFACTION OF CONDITIONS PRECEDENT
 
1
3. REPRESENTATIONS AND WARRANTIES
 
2
APPENDIX 1
 
4   Conditions Precedent   4
APPENDIX 2
 
8   List of Conditions Precedent Documents   8

--------------------------------------------------------------------------------



THIS AGREEMENT is dated 18 March 2005

BETWEEN

(1)STRATEGIC RAIL AUTHORITY, whose principal place of business is at 55 Victoria
Street, London, SW1H 0EU (the Authority); and

(2)GREAT NORTH EASTERN RAILWAY LIMITED, whose registered office is at Sea
Containers House, 20 Upper Ground, London SE1 9PF (the Franchisee).

WHEREAS

        (A)  The Authority and the Franchisee have entered into the Franchise
Agreement which sets out the terms on which the Franchisee will provide the
Franchise Services.

        (B)  The parties wish to record in this Agreement certain conditions to
be satisfied prior to the issue of the Certificate of Commencement.

        (C)  The Franchisee wishes to make certain representations and
warranties to the Authority.

1.     INTERPRETATION AND DEFINITIONS

        1.1   In this Agreement:

Definitions Agreement means the Agreement between the Authority and the
Franchisee of the date hereof relating to the interpretation of this Agreement
and the Franchise Agreement.

        1.2   This Agreement, the Franchise Agreement and the Definitions
Agreement together constitute a single agreement, which is a "franchise
agreement" for the purposes of the Act, and shall be interpreted in accordance
with the Definitions Agreement.

2.     SATISFACTION OF CONDITIONS PRECEDENT

2.1(a)On or prior to the Long Stop Date, the Franchisee shall satisfy or procure
the satisfaction of the conditions precedent set out in Appendix 1 (Conditions
Precedent) to this Agreement.

(b)Subject to clause 2.1(d) of this Agreement, as soon as the Authority is
satisfied that each of the conditions precedent in this Agreement has been
satisfied (except to the extent waived by the Authority, subject to such
conditions as the Authority shall impose to any such waiver) it shall issue to
the Franchisee a Certificate of Commencement, which shall specify the Franchise
Commencement Date.

(c)If the Authority waives the satisfaction of any conditions precedent pursuant
to clause 2.1(b) of this Agreement, the Franchisee shall procure that such
conditions precedent, together with any conditions attaching to such waiver, are
satisfied as soon as reasonably practicable thereafter, or at such other later
time as the Authority may stipulate.

(d)The Authority may take such actions or steps as it considers appropriate to
ensure that the Franchise Commencement Date occurs on a day which is, in its
opinion, convenient or desirable, bearing in mind the interests of the
Authority, the Franchisee (5) and other persons likely to be affected by the day
on which such Franchise Commencement Date occurs. To achieve this, the Authority
may, in its discretion, permit the Franchisee to delay satisfaction of some or
all of the conditions precedent until such day as the Authority may notify the
Franchisee.

1

--------------------------------------------------------------------------------



(e)Where agreements or deeds are required to be entered into or executed and
delivered or any steps required to be taken under this clause 2.1 by the
Franchisee or the Bond Providers, the Authority may require, as an additional
condition precedent, further documentation (including legal opinions) or
evidence of the power and authorisation of the relevant person to enter into,
execute or deliver any such agreement or deed or take any such steps, and the
Franchisee shall promptly supply such additional evidence.

(f)Where the Franchisee is required to enter into any agreement in satisfaction
of the conditions precedent set out in Appendix 1 to this Agreement and such
agreement contains a condition precedent requiring the Franchise Agreement to be
unconditional, provided the Franchisee has satisfied all the other conditions
precedent set out in such agreement, the requirement to enter into such
agreement will be deemed to be satisfied.

Consequences of non-fulfilment

2.2(a)The Authority may give notice to the Franchisee terminating the Franchise
Agreement if the Certificate of Commencement has not been issued on or before
the Long Stop Date or if the Authority reasonably considers that any condition
precedent in this Agreement will not be satisfied before the Long Stop Date. If
such notice is given, the Franchise Agreement shall terminate on the Long Stop
Date or such earlier date as the Authority may specify.

(b)On termination of the Franchise Agreement pursuant to clause 2.2(a) of this
Agreement, neither party shall have any liability to the other party, save in
respect of:

(i)their respective obligations as to confidentiality under Schedule 17
(Confidentiality) of the Franchise Agreement;

(ii)any other obligations which, by their nature, survive the termination of the
Franchise Agreement; and

(iii)any breach of their respective obligations hereunder or under the Franchise
Agreement arising in respect of the period prior to the Long Stop Date.

3.     REPRESENTATIONS AND WARRANTIES

Franchise replacement process

        3.1   The Franchisee represents and warrants to the Authority, subject
only to any matter fully and fairly disclosed to the Authority in writing (and
accepted by it) or expressly referred to in the audited accounts of the
Franchisee or expressly provided for under the terms of this Agreement:

(a)that it has not acted in breach of any of the terms of the Franchise Letting
Process Agreement; and

(b)that all of the information, representations and other matters of fact
communicated in writing to the Authority and/or its advisers by the Franchisee,
its directors, officers, employees, servants or agents in connection with or
arising out of the Franchisee's proposal to secure the provision and operation
of the Franchise Services were (at the dates submitted to the Authority or such
advisers) and remain as at the Franchise Commencement Date, in all material
respects, true, accurate and not misleading.

2

--------------------------------------------------------------------------------





Updating of warranties

        3.2   The Franchisee further undertakes to the Authority, subject to
clause 3.3 of this Agreement, that:

(a)the representations and warranties contained in clause 3.1 will be true and
accurate in all material respects and not misleading in any material respect at,
the Franchise Commencement Date as if they had been given on the Franchise
Commencement Date with reference to the facts and circumstances then subsisting;
and

(b)if after the signing of the Franchise Agreement and before the Franchise
Commencement Date any event shall occur or matter arise which results or may
result in any of the representations and warranties in clause 3.1 being
unfulfilled, untrue, misleading or incorrect in any material respect at the
Franchise Commencement Date, the Franchisee shall immediately notify the
Authority in writing thereof and the Franchisee shall provide such information
concerning the event or matter as the Authority may require.

Exceptions

        3.3   No right to damages or compensation shall arise in favour of the
Authority under clause 3.2 in consequence only of:

(a)an event occurring or matter arising after the signing of the Franchise
Agreement but before the Franchise Commencement Date; or

(b)if the Authority gives notice terminating the Franchise Agreement in
accordance with clause 2.2(a), the effective date of termination specified in
such notice,

which constitutes a breach or non-fulfilment of any of the representations and
warranties in clause 3.1 (whether or not the Franchise Agreement is terminated
in consequence thereof) if:

(i)the event or matter could not reasonably have been avoided or prevented by
the Franchisee; and

(ii)the event or matter was duly notified to the Authority in accordance with
clause 3.2(b).

        IN WITNESS whereof the parties hereto have executed this Agreement the
day and year first before written.

THE CORPORATE SEAL
OF THE STRATEGIC RAIL
AUTHORITY
HEREUNTO AFFIXED IS

AUTHENTICATED BY:
ROBERT PLAMPLIN   }    
SIGNED FOR AND ON
BEHALF OF THE
FRANCHISEE

DIRECTOR:

DIRECTOR:
 
}
 
  



CHRISTOPHER GARNETT

SHAUN MILLS

3

--------------------------------------------------------------------------------






APPENDIX 1

Conditions Precedent


1.     LICENCES

        1.1   The Authority has received, on or before the Franchise
Commencement Date, written notice from the ORR, addressed to the Authority and
in a form satisfactory to the Authority, which confirms that:

(a)the Franchisee has been granted or will be granted the Licences;

(b)the Licences will take effect no later than the Franchise Commencement Date;
and

(c)the ORR is not aware of any reason why any of the Licences should be revoked.

        1.2   The Authority shall, in addition, where the Licences are not in
existence at the date of signature of the Franchise Agreement, have received
evidence on or before the Franchise Commencement Date in form and substance
satisfactory to it, that:

(a)any of the Licences are not subject to any conditions which, if they had been
known to the Authority before the signature of the Franchise Agreement, would,
in its reasonable opinion, have resulted in the Authority not entering into the
Franchise Agreement, or entering into the Franchise Agreement on materially
different terms; and

(b)any conditions imposed by the ORR on any of the Licences are reasonably
likely to be satisfied.

2.     SAFETY CASE

        The Authority has received, on or before the Franchise Commencement
Date, written notice from the HSE, addressed to the Authority and in a form
satisfactory to the Authority, which confirms that:

(a)the Franchisee's Safety Case has been accepted;

(b)the HSE has not directed any review or revision of the Safety Case; and

(c)that no such review will be required as a result of the Franchise Agreement
having been entered into or the commencement of the Franchise Services.

3.     ACCESS AGREEMENTS/PROPERTY LEASES

        3.1   The Franchisee has entered into the following agreements with the
relevant counterparties in terms acceptable to the Authority on or before the
Franchise Commencement Date:

(a)the Track Access Agreement listed in paragraph 2.1 of Appendix 2 (List of
Conditions Precedent Documents) to this Agreement;

(b)the Access Agreements (and associated Collateral Agreements) in respect of
the stations, depots and Major Stations listed in paragraphs 2.2 to 2.6
(inclusive) of Appendix 2 to this Agreement; and

(c)the Connection Agreements (if any) in respect of the Depots.

        3.2   The Franchisee has entered into the following leases (and/or (in
the case of (c)) agreements for lease) with Network Rail on or before the
Franchise Commencement Date:

(a)in respect of the Stations listed in paragraph 4.1 of Appendix 2 to this
Agreement;

(b)in respect of the Depots listed in paragraph 4.2 of Appendix 2 to this
Agreement; and

4

--------------------------------------------------------------------------------



(c)in respect of Major Station Areas listed in paragraph 4.3 of Appendix 2 to
this Agreement or such other form as agreed by the Authority,

with the intent that, for the purposes of Section 31 of the Act, the properties
comprised in such leases will be used for or in connection with the provision of
the Franchise Services.

4.     ROLLING STOCK LEASES

        The Franchisee is at the Franchise Commencement Date a party to the
Rolling Stock Leases in respect of the Train Fleet listed in Table 1 of
Appendix 1 (The Train Fleet) to Schedule 1.1 (Service Development) of the
Franchise Agreement, such Rolling Stock Leases to be on terms approved by the
Authority.

5.     OTHER KEY CONTRACTS

        The Franchisee is at the Franchise Commencement Date a party to the Key
Contracts listed in paragraphs 4 to 8 of the Appendix (List of Key Contracts) to
Schedule 14.3 (Key Contracts) of the Franchise Agreement to the extent that such
Key Contracts are required by the Franchisee for the provision of the Franchise
Services, such Key Contracts to be on terms approved by the Authority.

6.     DIRECT AGREEMENTS

        6.1   Subject to paragraph 6.2, the counterparty of any contract which
will, as at the Franchise Commencement Date, be a Key Contract (including any
such contract to which the Franchisee is required under this Agreement to be a
party or have vested in it as at the Franchise Commencement Date), has entered
into a Direct Agreement with the Authority in respect of such Key Contract on
terms acceptable to the Authority.

        6.2   No Direct Agreement need be entered into by the counterparty to
any Key Contract referred to in paragraph 6.1 where:

(a)such counterparty is a Train Operator; and

(b)such Train Operator is the provider of the services under such Key Contract
which the Authority considers are reasonably necessary for securing the
continued provision of the Franchise Services or the provision of services
similar to the Franchise Services by a Successor Operator; or

(c)in relation to the contracts listed at paragraphs 7 and 8 in the Appendix
(List of Key Contracts) to Schedule 14.3 (Key Contracts).

7.     TRANSPORT, TRAVEL AND OTHER SCHEMES

        The Franchise is at the Franchise Commencement Date a party to the
schemes listed in the Appendix (List of Transport, Travel and Other Schemes) to
Schedule 2.5 (Transport, Travel and Other Schemes) of the Franchise Agreement.

9.     PERFORMANCE BOND AND SEASON TICKET BOND

        The Authority has received on or before the Franchise Commencement Date
the Performance Bond and the Season Ticket Bond duly executed and delivered by
the relevant Bond Providers.

10.   POWER OF ATTORNEY

        The Authority has received on or before the Franchise Commencement Date
the Power of Attorney (in agreed terms marked POA) duly executed and delivered
by the Franchisee.

5

--------------------------------------------------------------------------------




11.   PENSIONS

        The Franchisee has at the Franchise Commencement Date:

(a)entered into the deeds of establishment, participation or adherence with the
trustees of the Railways Pension Scheme and/or the Closed Schemes (as defined in
Schedule 16 (Pensions) of the Franchise Agreement); and

(b)taken such other steps (if any) as are required to secure compliance with the
terms of paragraphs 1 to 3 (inclusive) of Schedule 16 of the Franchise Agreement
(such compliance to also be from the Franchise Commencement Date).

12.   CONTINUING REPRESENTATIONS AND WARRANTIES

        The Authority is satisfied that no event has occurred which has or ought
to have been notified to the Authority by the Franchisee under clause 3.2(b) of
this Agreement (including, a change in identity of any 1 person, or 2 or more
persons acting by agreement, who may Control the Franchisee as at the Franchise
Commencement Date, other than as agreed with the Authority prior to the date of
the Franchise Agreement) and which, if it had been known to the Authority before
the signature of the Franchise Agreement, would, in its reasonable opinion, have
resulted in:

(a)it not entering into the Franchise Agreement with the Franchisee; or

(b)it entering into this Franchise Agreement with the Franchisee on materially
different terms.

13.   LONDON 2012 OLYMPIC GAMES

        The Franchisee has at Franchise Commencement Date entered into an Option
Agreement for Advertising with London 2012.

14.   STATION IMPROVEMENT PROGRAMME

        The Authority has received, on or before the Franchise Commencement
Date, the Franchisee's initial plan for the delivery of enhancement works at
stations and associated car parks in terms complying with paragraph 10.1 of
Schedule 1.6.

15.   CYCLE RACK SURVEY

        The Authority has received on or before the Franchise Commencement Date,
the Franchisee's covered cycle storage space allocation to some or all of the
Stations in the Station Improvement Plan, in terms complying with paragraph 12.2
of Schedule 1.6.

16.   COACH SERVICES

        The Authority has received, on or before the Franchise Commencement
Date, written details of possible routes for two new coach services (together
with advantages and disadvantages of each route), in terms complying with
paragraph 25.2 of Schedule 1.6.

17.   TROLLEY REFURBISHMENT FOR THE HST FLEET

        The Authority has received, on or before the Franchise Commencement
Date, a written plan setting out details of proposed trolley refurbishment for
the HST fleet, in terms complying with paragraph 32.5 of Schedule 1.6.

6

--------------------------------------------------------------------------------




18.   BASE CASE FINANCIAL MODEL—WHITE ROSE CLEARANCE

        The Authority has received, on or before the Franchise Commencement
Date, an amended Base Case Financial Model with the White Rose Clearance removed
from the infra-structure upgrade line and its costs replaced by an additional
Class 67 locomotive, in a form satisfactory to the Authority.

19.   ROLLING STOCK

        The Authority has received, on or before the Franchise Commencement
Date, a preliminary plan to determine the process and parties involved and the
timescales for the presentation of a detailed plan for solving the problems
relating to the correct operation of sliding door controls and air conditioning
sets on all coaches at all times in terms complying with paragraph 32.13 of
Schedule 1.6.

20.   NEVILLE HILL

        The Authority has received, on or before the Franchise Commencement
Date, the Franchisee's preliminary plan to determine the processes and parties
involved and the timescales for the presentation of a detailed plan for solving
the problems relating to the improvement of maintenance standards out of Neville
Hill including toilet availability and general exterior and interior conditions
of sets that come into and out of Neville Hill in terms complying with
paragraph 32.14 of Schedule 1.6.

21.   ENVIRONMENT

        The Authority has received, on or before the Franchise Commencement
Date, the Franchisee's outline plans to produce a detailed plan on its policy on
the disposal of lubricating oil in terms complying with paragraph 35.3 of
Schedule 1.6.

22.   DIVERSIONS

        The Authority has received, on or before the Franchise Commencement
Date, a structured diversionary strategy for all key locations along the East
Coast Main Line in order to deal with pre-planned engineering blockades and
emergency route blockades, in terms complying with paragraph 36.4 of
Schedule 1.6.

23.   £30 MILLION UNSECURED SUBORDINATED LOAN FACILITIES AND DEED OF
SUBORDINATION

        The Authority has received, on or before the Franchise Commencement
Date, a copy of the finally executed version of the £30 million unsecured
subordinated loan facility contemplated by paragraph 39.3 of Schedule 1.6, in
terms complying with paragraph 39.3; and a deed of subordination as contemplated
by paragraph 39.4 of schedule 1.6, in terms complying with paragraph 39.4.

24.   MINIMUM INITIAL CAPITAL REQUIREMENT

        Receipt by the Authority of evidence, satisfactory in form and
substance, that:

(a)GNER Holdings Limited has subscribed for £5 million ordinary shares of £1
each in the capital of the Franchisee in full at par; and

(b)the Franchisee has validly issued and allotted such shares to GNER Holdings
Limited.

25.   INITIAL BUSINESS PLAN

        The Authority has received, not less than five business days prior to
the Franchise Commencement Date, the Initial Business Plan, as described in
paragraph 2.1 of Schedule 13.2 (Information).

7

--------------------------------------------------------------------------------




APPENDIX 2

List of Conditions Precedent Documents


1.     Licences

        1.1   Passenger Train Operator's Licence granted to the Franchisee;

        1.2   Station Operator's Licence granted to the Franchisee;

        1.3   Depot Operator's Licence granted to the Franchisee; and

        1.4   Non-Passenger Train Operator's Licence granted to the Franchisee.

2.     ACCESS AGREEMENTS

        2.1    Track Access Agreement(s)    

        Track Access Agreement(s) to which the Franchisee is currently a party.

        2.2    Station Access Agreements in Favour of Franchisee    

        Station Access Agreements to which the Franchisee is currently a party
for the following stations:

Berwick Upon Tweed; Darlington; Doncaster; Dunbar; Durham; Grantham; Newark
Northgate; Newcastle; Peterborough; Retford; Wakefield Westgate; York.

        2.3    Depot Access Agreements in Favour of Franchisee    

        Depot Access Agreements to which the Franchisee is currently a party for
the following depots:

Aberdeen Clayhills; Edinburgh Craigentinny; London Bounds Green; London Ferme
Park.

        2.4    Major Station Access Agreements in Favour of Franchisee    

        Major Station Access Agreements with Network Rail to which the
Franchisee is currently a party for the following stations:

London King's Cross; Edinburgh; Leeds.

        2.5    Station Access Agreements in Favour of Third Parties    

        Station Access Agreements with the relevant beneficiaries to which the
Franchisee is currently a party.

        2.6    Depot Access Agreements in Favour of Third Parties    

        Depot Access Agreements with the relevant third parties to which the
Franchisee is currently a party.

3.     SCHEMES

        3.1   The Discount Fares Schemes listed in paragraph 4 of the Appendix
(List of Transport, Travel and Other Schemes) to Schedule 2.5 (Transport, Travel
and Other Schemes) of the Franchise Agreement.

        3.2   The Inter-Operator Schemes listed in paragraph 5 of the Appendix
to Schedule 2.5 of the Franchise Agreement.

8

--------------------------------------------------------------------------------




4.     PROPERTY LEASES

        4.1    Stations    

        Station Leases with Network Rail to which the Franchisee is currently a
party for the following Stations:

Berwick Upon Tweed; Darlington; Doncaster; Dunbar; Durham; Grantham; Newark
Northgate; Newcastle; Peterborough; Retford; Wakefield Westgate; York.

        4.2    Depots    

        Depot Leases with Network Rail to which the Franchisee is currently a
party for the following Depots:

Aberdeen Clayhills; Edinburgh Craigentinny; London Bounds Green; London Ferme
Park.

        4.3    Major Station Areas    

        Leases with Network Rail to which the Franchisee is currently a party
for the following areas within the named Major Stations:

London King's Cross; Edinburgh; Leeds.

5.     BRAND LICENCES

        5.1   Exclusive Trade Mark Licence Agreement dated 10 December 1995
between the Franchising Director and the Franchisee in respect of certain
trademarks relating exclusively to the Franchisee.

        5.2   Non-exclusive Trade Mark Licence Agreement dated 10 December 1995
between the Franchising Director and the Franchisee in respect of certain other
trademarks not relating exclusively to the Franchisee.

6.     ANY OTHER CONDITIONS PRECEDENT DOCUMENTS

        6.1   Option Agreement for Advertising between London 2012 Limited and
the Franchisee.

        6.2   Station Improvement Programme

        6.3   Cycle Rack Survey

        6.4   Coach Services Plan

        6.5   Trolley Refurbishment Plan for the HST fleet

        6.6   Base Case Financial Model—White Rose Clearance

        6.7   Rolling Stock Plan

        6.8   Neville Hill Maintenance Plan

        6.9   Fuel Oil Policy

        6.10 Diversionary Strategy along ECML

        6.11 Third Party Contracts

9

--------------------------------------------------------------------------------





QuickLinks


CONTENTS
APPENDIX 1 Conditions Precedent
APPENDIX 2 List of Conditions Precedent Documents
